DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-10 and 16-20 remain pending in the application.  Claims 11-15 were previously canceled.  Applicant's amendments to the Claims have overcome each and every rejection previously set forth in the Final Office Action dated 7 June 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Key (US 6,263,826) in view of Williamson (US 7,077,338), Bryham (US 7,004,801), and Carlson (US 5,884,213).
Regarding claim 1, Key teaches a water display (fig. 1), comprising a body of water having a floor (fig. 1 - the bodies of water in which a boat is operated always have floors); and at least one movable water delivery device (fig. 1 - the pontoon boat) that includes a nozzle (18) to emit a stream of water (fig. 1), a propulsion assembly (fig. 1), and a guidance assembly (fig. 1 - interpreted to be the pontoon controls and the steering wheel); wherein the propulsion assembly moves the movable water delivery device about the body of water of the water display (fig. 1).  Key does not disclose first, that the nozzle is pointed in a non-vertical direction; second, that the water display has support legs which are positioned in a non-deployed position or a deployed position, and wherein the propulsion assembly moves the movable water delivery device about the body of water of the water display when the support legs are in the non-deployed position and wherein the support legs engage the floor when positioned in the deployed position and when the nozzle emits the stream of water, so that the support legs counteract the force created by the emitted stream of water; and third, that the movable water delivery device is moved according to a predetermined choreographed movement sequence provided by the guidance assembly. 
Regarding the first, Williamson teaches a water display (fig. 1), comprising at least one movable water delivery device (fig. 1 - the boat) that includes a nozzle (14) to emit a stream of water (fig. 1) and a propulsion assembly (fig. 1); wherein the propulsion assembly moves the movable water delivery device about a body of water (fig. 1) and wherein the nozzle is pointed in a non-vertical direction so that the emitted stream of water is non-vertical (figs. 1, 3, 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the water display of Key such that the nozzle is pointed in a non-vertical direction, as taught by Williamson, since this may be the optimum direction for the nozzle to direct the misting spray toward an occupant of the boat that desires to be cooled.  
Regarding the second, Bryham teaches a movable water device (1) comprising support legs (4) which are positioned in a non-deployed position (fig. 2) or a deployed position (fig. 1), and wherein when the support legs are in the non-deployed position the movable water delivery device moves about a body of water (col. 10, ln. 58-60) and wherein the support legs engage the floor when positioned in the deployed position (col. 10, ln. 55-58), and further including a braking system (col. 16, ln. 45-67; fig. 27).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the water display of Key to further include support legs which are positioned in a non-deployed position or a deployed position, and wherein the propulsion assembly moves the movable water delivery device about the body of water of the water display when the support legs are in the non-deployed position and wherein the support legs engage the floor when positioned in the deployed position and when the nozzle emits the stream of water, as taught by Bryham.  Such a modification would allow the water display to move about from water to land and vice versa, which is advantageous when visiting a beach location that does not have a launching ramp (Bryham, col. 10, ln. 61-66).  Further, such a modification would result in a water display in which the support legs counteract the force created by the emitted stream of water (Key, fig. 1 - the stream of water is emitted vertically upward, which will result in an equal force directed downward toward the boat; since the boat is supported by the support legs, this force will be counteracted by the support legs in order to prevent the boat from moving downwards; Bryham, col. 10, ln. 61-66 - the braking system will counteract any horizontally directed forces).  
Regarding the third, Carlson teaches a movable water device (100) comprising a propulsion assembly (102) and a guidance assembly (108), wherein the propulsion assembly moves the movable water delivery device about a body of water according to a predetermined choreographed movement sequence provided by the guidance assembly (col. 6, ln. 41-48; col. 7, ln. 63--col. 8, ln. 8).  
Carlson further teaches that such a system allows automatic operation of a fishing boat such that the operator can devote her attention to fishing (col. 1, ln. 35-44), instead of navigating; and Key further discloses that the water delivery device disclosed can be a fishing boat (col. 4, ln. 29-30) and the stream of water emitted by the nozzle attracts fish (col. 4, ln. 55-57).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the water display of Key such that the movable water delivery device is moved according to a predetermined choreographed movement sequence provided by the guidance assembly, as taught by Carlson, since this would allow the water delivery device of Key to be navigated automatically along a predetermined choreographed path while the operator focuses on fishing.  
Regarding claim 2, Key in view of Williamson, Bryham, and Carlson discloses the display described regarding claim 1 and further wherein the water display includes a reservoir that contains the body of water (fig. 1) and the at least one movable water delivery device moves about the water surface of the reservoir without being fixed to the reservoir (fig. 1). 
Regarding claim 3, Key in view of Williamson, Bryham, and Carlson discloses the display described regarding claim 1 and Bryham further teaches wherein the support legs each are pivotally mounted to the movable water delivery device (col. 12, ln. 24-35; col. 13, ln. 16-23; figs. 3, 3A, 6, 7); and wherein the support legs are already touching the floor when the stream of water is emitted or the support legs are separated from the floor by a gap when the stream of water is emitted but thereafter touch the floor (MPEP 2114.II. - “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”). 
Regarding claim 4, Key in view of Williamson, Bryham, and Carlson discloses the display described regarding claim 3 and Bryham further teaches wherein the support legs are pivoted in a direction opposite from the force created by the emitted stream of water (col. 12, ln. 24-35; col. 13, ln. 16-23; figs. 3, 3A, 6, 7 - the legs are pivoted upwards and the force from the emitted stream of water is directed downwards).  
Regarding claim 5, Key in view of Williamson, Bryham, and Carlson discloses the display described regarding claim 1 and further comprising a controller (fig. 1 - interpreted to be the pontoon controls, the steering wheel, the switch 27, etc.) that controls one or more functions of the at least one water delivery device (col. 3, ln. 36-38), wherein the controller is located either on or in the at least one movable water delivery device (fig. 1), or remote to the at least one water delivery device (fig. 1 - the switch 27 is disposed a distance from the nozzle).
Regarding claim 6, Key in view of Williamson, Bryham, and Carlson discloses the display described regarding claim 5 and Williamson further teaches wherein the nozzle is mounted to a movable mount (16) that is connected to the at least one movable water delivery device so that the nozzle is controllably pointed to emit the stream of water in multiple directions (fig. 4, 5).
Regarding claim 7, Key in view of Williamson, Bryham, and Carlson discloses the display described regarding claim 5 and further wherein the controller provides commands to move the at least one movable water delivery device (fig. 1 - the steering wheel controls the direction of movement of the device).
Regarding claim 8, Key in view of Williamson, Bryham, and Carlson discloses the display described regarding claim 5 and further wherein the controller provides commands to the at least one movable water delivery device to emit a stream of water (col. 3, ln. 36-38 - switch 27 controls operation of the pump, which supplies water to the nozzle).
Regarding claim 9, Key in view of Williamson, Bryham, and Carlson discloses the display described regarding claim 5 and Bryham further teaches wherein a controller (actuators, 26 and 43) provides commands to the at least one movable water delivery device to position the support legs in the deployed position (col. 13, ln. 19-20 and 27-30).
Regarding claim 10, Key in view of Williamson, Bryham, and Carlson discloses the display described regarding claim 5 and further wherein the controller provides commands to the at least one movable water delivery device to move (fig. 1 - the steering wheel controls the direction of movement of the device), emit a stream of water (col. 3, ln. 36-38 - switch 27 controls operation of the pump, which supplies water to the nozzle) and position the support legs in the deployed position (Bryham, col. 13, ln. 19-20 and 27-30).
Regarding claim 16, Key discloses a mobile water delivery device (fig. 1), comprising a vehicle that floats and is movable around a body of water (col. 2, ln. 67; fig. 1); a guidance assembly (); a propulsion assembly for moving the vehicle without being fixed to another object (fig. 1 - interpreted to be the outboard motor); a nozzle (18) for emitting a stream of water (fig. 1); and a water intake (32) that supplies water to the nozzle (col. 3, ln. 29-36).
Key does not disclose first, that the nozzle emits the stream of water in a non-vertical direction; second, that the vehicle includes support legs that are positioned in a non-deployed position or a deployed position, and that is movable around a body of water when the support legs are in the non-deployed position, wherein when the support legs are positioned in the deployed position, the support legs engage a surface below the body of water so that the mobile water delivery device counteracts the force created by an emitted stream of water; and third, that the movable water delivery device is moved according to a predetermined choreographed movement sequence provided by the guidance assembly. 
Regarding the first, Williamson teaches a mobile water delivery device (fig. 1), comprising a vehicle that floats and is movable around a body of water (fig. 1 - the boat); a propulsion assembly (fig. 1) for moving the vehicle; and, a nozzle (14) for emitting a stream of water in a non-vertical direction (fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the water display of Key such that the nozzle emits the stream of water in a non-vertical direction, as taught by Williamson, since this may be the optimum direction for the nozzle to direct the misting spray toward an occupant of the boat that desires to be cooled.
Bryham teaches a mobile water delivery device, comprising a vehicle (1) that includes support legs (4) that are positioned in a non-deployed position (fig. 2) or a deployed position (fig. 1), and that that floats and is movable around a body of water when the support legs are in the non-deployed position (col. 10, ln. 58-60; fig. 1), and further including a braking system (col. 16, ln. 45-67; fig. 27).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the water display of Key to further include support legs which are positioned in a non-deployed position or a deployed position, as taught by Bryham.  Such a modification would allow the vehicle to move about from water to land and vice versa, which is advantageous when visiting a beach location that does not have a launching ramp (Bryham, col. 10, ln. 61-66).  It is further noted that such a modification will result in the support legs counteracting the force created by an emitted stream of water when the supports legs are positioned in the deployed position (Key, fig. 1 - the stream of water is emitted vertically upward, which will result in an equal force directed downward toward the boat; since the boat is supported by the support legs, this force will be counteracted by the support legs in order to prevent the boat from moving downwards; Bryham, col. 10, ln. 61-66 - the braking system will counteract any horizontally directed forces).
Regarding the third, Carlson teaches a movable water device (100) comprising a propulsion assembly (102) and a guidance assembly (108), wherein the propulsion assembly moves the movable water delivery device about a body of water according to a predetermined choreographed movement sequence provided by the guidance assembly (col. 6, ln. 41-48; col. 7, ln. 63--col. 8, ln. 8).  
Carlson further teaches that such a system allows automatic operation of a fishing boat such that the operator can devote her attention to fishing (col. 1, ln. 35-44), instead of navigating; and Key further discloses that the water delivery device disclosed can be a fishing boat (col. 4, ln. 29-30) and the stream of water emitted by the nozzle attracts fish (col. 4, ln. 55-57).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the water display of Key such that the movable water delivery device is moved according to a predetermined choreographed movement sequence provided by the guidance assembly, as taught by Carlson, since this would allow the water delivery device of Key to be navigated automatically along a predetermined choreographed path while the operator focuses on fishing.
Regarding claim 17, Key in view of Williamson, Bryham, and Carlson discloses the mobile water delivery device described regarding claim 16, and further wherein the vehicle comprises a pontoon boat (col. 2, ln. 67).  
Regarding claim 18, Key in view of Williamson, Bryham, and Carlson discloses the mobile water delivery device described regarding claim 16, and further wherein the support legs are already touching the floor when the stream of water is emitted or the support legs are separated from the floor by a gap when the stream of water is emitted but thereafter touch the floor (MPEP 2114.II. - “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”).
Regarding claim 19, Key in view of Williamson, Bryham, and Carlson discloses the mobile water delivery device described regarding claim 16, and further wherein the propulsion assembly (fig. 1 - via the steering wheel), the nozzle (via the switch 27), and the support legs (via actuators, 26 and 43, see col. 13, ln. 19-20 and 27-30 of Bryham) are controllable by a controller.  
Regarding claim 20, Key in view of Williamson, Bryham, and Carlson discloses the mobile water delivery device described regarding claim 16, and further comprising a controller (fig. 1 - interpreted to be the pontoon controls, the steering wheel, the switch 27, etc.) that controls the movement and water stream of the movable water delivery device according to a choreography (the steering wheel controls the direction the boat moves and switch 27 controls operation of the pump supplying water to the nozzle 18, see col. 3, ln. 36-38).  
Response to Arguments
Applicant's arguments regarding Bryham have been fully considered but they are not persuasive. 
In particular, Applicant argues that Bryham teaches support legs and a braking system in order to configure the boat for operation on land, not in the water.  In response, it is noted that the support legs and braking system will still be present on the boat in the water, and must be deployed in order for the boat to transition from floating in a body of water to moving over a ground surface (col. 4, ln. 65-67; col. 8, ln. 62-64).  The support legs and braking system must be deployed to support the vehicle and maintain it in position while the vehicle is in some amount of water during the transition from water operation to land operation.  The water vehicle is unable to move completely out of the water and onto dry land until the support legs are deployed such that movement of the vehicle is effected by the wheels.    
Applicant’s arguments regarding the newly added limitation that the movable water delivery device or vehicle is moved according to a predetermined choreographed movement sequence provided by the guidance assembly have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752